NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ANNIE M. WOODSON,
                    Petitioner,

                           v.
     OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.
              __________________________

                      2010-3141
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. CH0831090822-I-1.
               __________________________

                 Decided: May 2, 2011
              __________________________

    T. LEE BOYD, JR., The Boyd Law Firm, P.C., of Chi-
cago, Illinois, for petitioner.

    HILLARY A. STERN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
her on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and BRIAN M.
SIMKIN, Assistant Director.
WOODSON   v. OPM                                          2


               __________________________

   Before LOURIE, PROST, and MOORE, Circuit Judges.
PROST, Circuit Judge.

     Petitioner Annie M. Woodson (“Ms. Woodson”) ap-
peals from a final decision of the Merit Systems Protec-
tion Board (“Board”), Docket No. CH0831090822-I-1,
affirming the Office of Personnel Management’s (“OPM”)
reconsideration determination denying Ms. Woodson’s
request for survivor annuity benefits. We affirm.

                        BACKGROUND

     Ms. Woodson is the surviving widow of Robert J.
Woodson, an employee of the United States Postal Service
from 1945–1974. On December 2, 1974, Mr. Woodson
submitted his retirement application and elected to
receive an annuity without survivor benefits.            Mr.
Woodson confirmed this election by signing a separate
document which stated, in part, “I still elect to receive an
annuity payable only during my lifetime with no survivor
annuity payable after death.” Mr. Woodson received full
life rate annuity payments until his death on November
10, 1979.

    On January 9, 2008, Ms. Woodson applied to retroac-
tively receive survivor annuity benefits based on Mr.
Woodson’s thirty years of government service.          Ms.
Woodson explained that she and her late husband had
lived together for more than thirty years and that they
did not realize that survivor annuity benefits had not
been elected. She further indicated that at the time of his
retirement, Mr. Woodson did not understand the docu-
ments he signed because he was focused on his cancer
diagnosis. Ms. Woodson—herself suffering from a central
3                                           WOODSON   v. OPM


nervous system disorder—sought to change her husband’s
election to receive survivor annuity benefits to which she
believed she was entitled.

    On July 23, 2009, OPM issued a decision regarding
Ms. Woodson’s request for reconsideration of the initial
denial of survivor annuity benefits. OPM maintained its
denial of benefits, reasoning that Mr. Woodson had failed
to elect to provide his surviving spouse with benefits. Ms.
Woodson appealed this decision to the Board.

    On November 13, 2009, an administrative judge af-
firmed OPM’s reconsideration decision denying survivor
annuity benefits to Ms. Woodson. The administrative
judge reasoned that undisputed evidence showed that Mr.
Woodson elected to receive a full, unreduced annuity in
lieu of providing survivor benefits to his spouse. The
administrative judge further noted that the statute in
effect at the time of Mr. Woodson’s retirement did not
require that his spouse receive notice of, or consent to, his
election. The full board denied Ms. Woodson’s petition for
review. Ms. Woodson appealed and we have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(9).

                        DISCUSSION

    “Our review of Board decisions is limited. We may
only reverse a Board decision if we find the decision to be
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; obtained without procedures
required by law; or unsupported by substantial evidence.”
Kahn v. Dep’t of Justice, 618 F.3d 1306, 1312 (Fed. Cir.
2010) (citing 5 U.S.C. § 7703(c)).

   Ms. Woodson argues that, under the Fifth Amend-
ment, her due process rights were violated when the
WOODSON   v. OPM                                           4


Board applied the version of 5 U.S.C. § 8341(b)(1) in effect
at the time of her husband’s retirement. Though that
statute vested with the government employee the right to
decline spousal survivor annuity benefits, Ms. Woodson
contends that Congress’s amendments after Mr.
Woodson’s death evince its intent to require notice and
consent before depriving a spouse of their property right
in a survivor annuity benefit. Thus, she argues that the
Board erred because she cannot be denied a right that
Congress admitted was in existence, yet failed to ac-
knowledge until it amended the statute in 1980 and 1984.
See Act of Oct. 7, 1980, Pub. L. No. 96–391, 94 Stat. 1557;
Civil Service Retirement Spouse Equity Act of 1984, Pub.
L. No. 98–615, 98 Stat. 3195. Ms. Woodson also contends
that the amendments to § 8341 required that her husband
receive notice allowing him to change his annuity election,
which he did not receive. She further asserts that the
Board’s decision is arbitrary, capricious, and an abuse of
discretion since its opinion does not address her constitu-
tional claim.

    The government responds, contending that the Board
was correct and that Ms. Woodson’s claim of a property
right in her husband’s annuity is unfounded based on the
statute in effect at the time of his retirement and this
court’s prior interpretation of that statute. See Roebling
v. Office of Pers. Mgmt., 788 F.2d 1544, 1547 (Fed. Cir.
1986). The government also argues that Ms. Woodson
cannot receive the benefit of later amendments to § 8341
because under Roebling, those amendments were prospec-
tive only. It further contends that no notice to Mr.
Woodson was required by the amendments to § 8341.

    We agree with the government that Roebling controls
the outcome of this case under the facts presented. Under
the version of 5 U.S.C. § 8341(b)(1) in effect at the time of
5                                          WOODSON   v. OPM


Mr. Woodson’s retirement, the right to elect a spousal
survivor benefit was that of the government employee
only. See Roebling, 788 F.2d at 1546–48. Further, the
rights of notice and consent to a spouse before a govern-
ment employee can elect to forgo a spousal survivor
annuity—which were created by statute after Mr.
Woodson’s retirement—are prospective. Id. at 1548.
Thus, Ms. Woodson does not have a right to elect a survi-
vor annuity benefit by virtue of Congress’s amendments
to the statute after her husband’s retirement. Likewise,
Mr. Woodson was not a member of the limited categories
of individuals required to receive notice under the
amendments to § 8341. See H.R. Rep. No. 1054, 98th
Cong., 2d Sess. 26-28, reprinted in 1984 U.S. Code Cong.
& Ad. News 5540, 5557–58.

                       CONCLUSION

    Because the statute in effect at the time of Mr.
Woodson’s retirement did not grant a government em-
ployee’s spouse with the rights of notice and consent, Ms.
Woodson’s constitutional and various other claims are
without merit. The Board’s decision is supported by
substantial evidence and not otherwise reversible.

                          COSTS

    Each party shall bear its own costs.

                       AFFIRMED